Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 10 – 11 and 13 – 19 have been examined. Claims 1 – 9 and 12 have been canceled by Applicant.

Claim Rejections - 35 USC § 112
Claims 10 – 11 and 13 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 includes a limitation regarding the amount of voltage “with which influence on a human body is permissible.” A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In regard to the current claim language, the amount of voltage a person is capable of withstanding is contingent upon general health/strength, heart damage or disease, or other medical conditions. This renders the claims indefinite, as 60V could be impermissible upon certain bodies. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 11, 13 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff et al. (2004/0149500) in view of Cervantes (2006/0289213) and Yamanaka et al. (9,799,901). In regard to claim 10, Chernoff discloses a fuel cell vehicle comprising a motor (Fig. 1, item 127), the fuel cell vehicle driving the motor with power of at least one of a fuel cell (Fig. 1, item 125) and a battery (paragraph 78), wherein the fuel cell is disposed in rear relative to a rear axle of the vehicle (Fig. 1), and the battery is disposed in front relative to the fuel cell (Fig. 1, item 69).
In regard to claims 11 and 13, Chernoff discloses a fuel tank configured to store fuel supplied to the fuel cell being disposed in front relative to the fuel cell (Fig. 1, item 121).
In regard to claim 15, Chernoff discloses the fuel tank being disposed in front relative to the battery (Fig. 1).
Chernoff does not disclose the fuel cell being located entirely behind a rear axle. In regard to claim 10, Cervantes discloses a fuel cell vehicle comprising a fuel cell being entirely disposed in the rear relative to a rear axle of the vehicle (Fig. 2, the H2 fuel cell being entirely behind the rear axle).
In regard to claim 10, Yamanaka discloses a fuel cell vehicle comprising a DC/DC converter (Fig. 1, item 104) configured to adjust generated power of a fuel cell (Fig. 1, item 100), wherein the DC/DC converter is disposed in front relative to the fuel cell (Fig 1).
In regard to claim 14, Yamanaka discloses the DC/DC converter being disposed at a position in the rear relative to a battery (Fig. 1, item 172).
The addition of these features would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art.  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Chernoff in view of Cervantes and Yamanaka does not disclose the fuel cell having a DC voltage of less than 60V. In regard to claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fuel cell with a DC voltage of less than 60V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Chernoff in view of Cervantes and Yamanaka does not disclose the locational relationship of the combined components from each invention. In regard to claims 13 and 16 – 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel tank to the rear of the battery, the DC/DC converter to the front of the battery, or the fuel tank and DC/DC converter parallel to each other, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 19, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a DC/DC converter having a higher voltage than a fuel cell, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chernoff et al. (2004/0149500) in view of Cervantes (2006/0289213) and Yamanaka et al. (9,799,901), as applied to claims 10 – 11, 13 – 17, and 19 above, and further in view of Shiomi et al. (2006/0003218). Chernoff in view of Cervantes and Yamanaka does not disclose bringing air from a front motor room to a fuel cell in a rear of the vehicle. In regard to claim 18, Shiomi discloses a fuel cell vehicle comprising a motor room positioned in front of the vehicle in which a motor is disposed (Fig. 1, items 7 and 7a), wherein an air blower configured to supply air to the fuel cell is disposed in the motor room (paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor room air collector, as taught by Shiomi, to the vehicle of Chernoff in view of Cervantes and Yamanaka, in order to provide easy and efficient air supply to the fuel cell. As the front of the vehicle pushes through the atmosphere, it is an appropriate and effective place from which to collect air.

Response to Arguments
Applicant's arguments filed 16 June 2021 have been fully considered but they are not persuasive.



The reference provided by Applicant is specifically drawn to retrofitting a 2000 GM Suburban with a fuel cell system. Applicant’s claim language recites “a fuel cell vehicle.” There currently exist fuel cell bicycles, fuel cell forklifts, fuel cell passenger cars, and fuel cell buses, along with other vehicle types, and one of ordinary skill in the art could imagine a wide variety of currently unrealized vehicles that could make use of fuel cell energy for their power source. Each vehicle type would have differing and distinct voltage requirements based on vehicle weight, vehicle dynamics needs, what systems make use of the power, other power sources, etc. A fuel cell for the generically recited “fuel cell vehicle,” would be sized appropriately to the vehicle’s voltage needs.
Additionally, claim 10 does not require that the motor be powered by the fuel cell. The claim states, “the fuel cell vehicle driving the motor with power of at least one of a fuel cell or a battery.” Therefore, it is not appropriate to argue that the voltage from the fuel cell must be a specific value to drive the motor, since the motor could be fully driven by a battery.
Finally, Applicant makes use of inclusive claim language in claim construction. A fuel cell vehicle including other motive sources could still reasonably be considered a fuel cell vehicle, and the addition of other motive sources would have a large impact on the power necessary to be output by a fuel cell. This makes it very difficult to argue if specific voltages are or are not sufficient.

For these reasons, the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN D WALTERS/Primary Examiner, Art Unit 3618